Name: Commission Regulation (EEC) No 2417/80 of 17 September 1980 on the arrangements for imports into the Benelux countries of under garments originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 80 Official Journal of the European Communities No L 249/ 15 COMMISSION REGULATION (EEC) No 2417/80 of 17 September 1980 on the arrangements for imports into the Benelux countries of under garments originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 2174/80 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries of under garments (category 30 A) originating in Romania have exceeded the level referred to in paragraph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 11 , Romania was notified on 27 June 1980 of a request for consultations ; whereas, following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Romania between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries of the cate ­ gory of products originating in Romania specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Romania to the Benelux countries before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place before that date . 2 . Imports of products shipped from Romania to the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Romania on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( i ) OJ No L 365, 27 . 12 . 1978 , p . 1 . I 1 ) OJ No L 212, 15 . 8 . 1980, p . 29 . No L 249/ 16 Official Journal of the European Communities 20 . 9 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE codes ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool , of cotton or of man-made textile fibres BNL 1 000 pieces 142000 (') 150 000 157 000 (') An exeptional additional quantity of 33 000 pieces has been agreed for 1980 only.